DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vivek Ramachandran on 7-19-2022.
The application has been amended as follows: 
1.  (Currently Amended)  A method of generating data for a point of interest database accessible over a network by location-ware devices, the method comprising:
obtaining a first position value based on a first position of a first mobile device at a first interaction time;
obtaining a first orientation value based on a first orientation of the first mobile device at the first interaction time, whereby the first position value and the first orientation value define a first ray extending from the first position in a first direction defined by the first orientation value;
obtaining an intermediate position value and an intermediate orientation value of the first mobile device based on an intermediate position of the first mobile device at an intermediate interaction time; 
computing an intermediate intersection point, located in a geographic space, based on the first position value, the first orientation value, the intermediate position value and the intermediate orientation value;
detecting an insufficient resolution at the intermediate intersection point;
prompting a user of the first mobile device to move towards a second position that is different than the first position by a distance difference based on the insufficient resolution as to the intermediate intersection point; 
obtaining a second position value based on [[a]] the second position of the first mobile device at a second interaction time[[,]]; 
obtaining a second orientation value based on a second orientation of the first mobile device at the second interaction time, whereby the second position value and the second orientation value define a second ray extending from the second position in a second direction defined by the second orientation value;
computing an intersection point, located in the geographic space, at an intersection of the first ray and the second ray, where there is an intersection; and
storing the intersection point as a location for a point of interest (POI) in the point of interest database.
2.-4.  (Cancelled)
5.  (Currently Amended)  A system, comprising at least one computing device configured to implement one or more services, wherein the one or more services are configured to:
obtain a first position value based on a first position of a first mobile device at a first interaction time;
obtain a first orientation value based on a first orientation of the first mobile device at the first interaction time, whereby the first position value and the first orientation value define a first ray extending from the first position in a first direction defined by the first orientation value;
obtaining an intermediate position value and an intermediate orientation value of the first mobile device based on an intermediate position of the first mobile device at an intermediate interaction time; 
computing an intermediate intersection point, located in a geographic space, based on the first position value, the first orientation value, the intermediate position value and the intermediate orientation value;
detecting an insufficient resolution at the intermediate intersection point;
prompting a user of the first mobile device to move towards a second position that is different than the first position by a distance difference based on the insufficient resolution as to the intermediate intersection point; 
obtain a second position value based on [[a]] the second position of the first mobile device at a second interaction time[[,]]; 
obtain a second orientation value based on a second orientation of the first mobile device at the second interaction time, whereby the second position value and the second orientation value define a second ray extending from the second position in a second direction defined by the second orientation value;
compute an intersection point, located in the geographic space, at an intersection of the first ray and the second ray, where there is an intersection; and
store the intersection point as a location for a point of interest (POI) in a point of interest database.
6-8.  (Cancelled)
9.  (Currently Amended)  A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least:
obtain a first position value based on a first position of a first mobile device at a first interaction time;
obtain a first orientation value based on a first orientation of the first mobile device at the first interaction time, whereby the first position value and the first orientation value define a first ray extending from the first position in a first direction defined by the first orientation value;
obtain an intermediate position value and an intermediate orientation value of the first mobile device based on an intermediate position of the first mobile device at an intermediate interaction time; 
compute an intermediate intersection point, located in a geographic space, based on the first position value, the first orientation value, the intermediate position value and the intermediate orientation value;
detect an insufficient resolution at the intermediate intersection point;
prompt a user of the first mobile device to move towards a second position that is different than the first position by a distance difference based on the insufficient resolution as to the intermediate intersection point; 
obtain a second position value based on [[a]] the second position of the first mobile device at a second interaction time[[,]]; 
obtain a second orientation value based on a second orientation of the first mobile device at the second interaction time, whereby the second position value and the second orientation value define a second ray extending from the second position in a second direction defined by the second orientation value;
compute an intersection point, located in the geographic space, at an intersection of the first ray and the second ray, where there is an intersection; and
store the intersection point as a location for a point of interest (POI) in a point of interest database.

Allowable Subject Matter
Claims 1, 5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant added previously indicated allowable subject matter to parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647





/MARCOS L TORRES/Primary Examiner, Art Unit 2647